 


116 HRES 1135 EH: Electing certain Members to certain standing committees of the House of Representatives.
U.S. House of Representatives
2020-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
2d Session 
H. RES. 1135 
In the House of Representatives, U. S.,

September 22, 2020
 
RESOLUTION 
Electing certain Members to certain standing committees of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives: Committee on Natural Resources:Ms. Barragán (to rank immediately after Mr. Garcia of Illinois).

Committee on Ways and Means:Mr. Richmond (to rank immediately after Mr. Horsford).   Cheryl L. Johnson,Clerk. 